Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.
The following is an examiner's statement of reasons for allowance: claims 1-3	 
and 5-15 are considered to be allowable due to the inclusion of the following claim limitations: “…a first high side power switch having a current path coupled between a first terminal and a second terminal;…a capacitor having a first capacitor terminal connected to the second terminal and having a second capacitor terminal connected to the third terminal, wherein the capacitor is coupled between the first high side power switch and the first low side power switch to prevent a direct connection between the first high side power switch and the first low side power switch; a second high side power switch having a current path coupled between the second terminal and a fourth terminal;…and a first current source to provide a first current to the second terminal” in claim 1.
Claims 2-3 and 5-15 are considered to be allowable due to their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later 


Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837